SAYRE, J.
— It is negligence, except under special circumstances to stand upon the platform of a car of a rapidly moving commercial railroad train. The inevitable lurching and jerking of a train so propelled makes the danger obvious to the ordinary understanding and the negligence self-evident. Modern vestibuled trains *490are so constructed as to make it convenient and invite passage from car to car. To minimize the danger, a lid or .drop floor is provided, which is let down over the steps when, the train is in motion, thus in effect extending the platform to the side of the car. The nature of the contrivance is such that it obstructs all passage between the car and ground when left down. The necessary result is that while the train is standing at a station to take on or discharge passengers, during which time employés engaged in operating the train and providing for its safety pass on and off, no rule of prudence, in the absence of special circumstances, requires that the lid, or drop door, or extension platfonn, be kept, down.
The complaint shows that the plaintiff went upon her car — a sleeping car — as a passenger after night, and, having safely gotten, aboard and into her appointed place, while yet the train was standing at the station, went out upon the rear platform, and was injured by falling down the steps. No occasion for her presence upon the platform is shown, except that in some of the counts it is alleged that the car was hot and uncomfortable. She Avent upon the platform, as we must infer, not to pass betAveen cars, nor between her car and the ground; but she Avent there to be there. She charges her injury to the negligence of the defendants, in that the lid or drop door over the steps was raised, and there was no light in the vestibule, Avhereby she was enabled to know that fact. Plaintiff states the particular facts upon which she bases her charge of negligence. Upon them it must rest.
No defect in the construction or condition of the platform and steps is alleged, except that the drop door was raised, and no light provided in the vestibule. Plaintiff Avas not using the steps. Her case is that, standing up*491on the platform, she fell clown the steps, .because they were not covered. She asks the court to say that as matter of law the drop door ought to have been left-down, or a light should have been so placed as to advise her of the fact that it was up. The nature of the device, as we have seen, excludes the first alternative conclusion. Nor can we say as matter of law, under the conditions described, that a light should have been maintained in the vestibule, nor are the pleadings so framed as to make that a question for the jury; or, if that were an uncertain question, we think we must say that, in any event, the plaintiff, being informed, as she must be held to have been, of the obvious purpose alike of steps and drop door, and their reasonable use while the train was stationary, and being also necessarily informed of the danger of her environment caused by the absence of a light, the latter itself a patently obvious fact, she cannot recover on the case she states, because she was either guilty of contributory negligence, or assumed the risk, when she went upon the platform under the circumstances then and there obtaining. It will be noted thai we say nothing of the duty of railroad companies to maintain lights at stations.
If, however, the defendants induced plaintiff to believe that the drop door would remain down while the train stopped at the station, a different case would be presented, and plaintiff attempts to state such a case in one or more counts. The averment is that the platform was commonly used as an observation platform, and that the passengers on said car were accustomed to go upon said platform a,t their will, both while said train was standing at station and Avhile in motion, which custom was known to the defendants. We observe here no averment that the platform Avas constructed for the purpose of serving as an observation *492platform. The averment is nothing more, indeed, than that the passengers on that car were in the habit of resorting to the platform, a habit known to the defendants. Such habit, without more, without acquiescence of the defendants, shown by keeping the drop door down at stations, though known, could not impose upon them the duty to forego the ordinary use of the appliances of the train, nor relieve the plaintiff of the assumption of the risk suggested by a known environment.
We find nothing to the contrary of what we have said in the cases which have been brought to our notice. They are all cases in which passengers received injury by reason of the fact that the drop doors of vestibuled cars were left up while the train was in progress between stations. ' Crandall v. M., St. P. & S. S. M. Rwy. Co., 96 Minn. 434, 105 N. W. 185, 2 L. R. A. (N. S.) 6.45, 113 Am. St. Rep. 653, and the cases discussed in the appended case note are relied upon. In that case plaintiff’s aunt, in whose charge he was, had the express assurance of an employe of the railroad company that the platform was a safe place for the child with her, a boy only seven years old, as everything was securely fastened. Thereupon she permitted the boy to go upon the platform, from which he fell through the open door and was injured. The ruling was that the defendant was not bound to have the car vestibuled; but, having done so, it could not lead passengers to believe that the doors of the vestibule would be kept closed between stations, and then negligently leave them open, without incurring liability to a passenger injured thereby. That hardly seems a debatable case; certainly it does not sustain plaintiff’s position in the case at bar. —Bronson v. Oakes, 76 Fed. 734, 22 C. C. A. 520, and N. P. R. R. Co. v: Adams, 116 Fed. 324, 54 C. C. A. 196, proceed upon an identical principle. We are in full ac*493cord with these cases, but are unable to see that they give comfort to the appellant.
The judgment of the court below, sustaining a demurrer to each count of the complaint, must be affirmed.
Affirmed.
Dowdell, O. J,. and Anderson and Mayfield, JJ., concur.